Case 2:20-cv-02102-KM-JBC Document 79 Filed 05/07/21 Page 1 of 1 PageID: 644




                         UNITED STATES DISTRICT COURT
                            DISTRICT OF NEW JERSEY

 ALLISON DAWN BLIXT and L. Z.-B.            :
                                            :
                            Plaintiffs,     :
 v.                                         :
                                            :
                                                  Civ. No. 2:20-cv-02102-KM-JBC
 The UNITED STATES DEPARTMENT               :
 OF STATE and ANTONY J. BLINKEN in          :
 his official capacity as Secretary, U.S.   :
 Department of State                        :
                                            :
                            Defendants.     :
                                            :


                                          ORDER

      Upon consideration of Defendants’ motion for a 14-day extension of the case deadlines,

for good cause shown, it is HEREBY ORDERED that Defendants’ motion is GRANTED.

      It is SO ORDERED.



  5/7/2021
_______________________                                  /s/ Kevin McNulty
                                                        ________________________
Date                                                    Kevin McNulty
                                                        United States District Judge
